This is an appeal from a judgment entered in the circuit court, reversing a conviction in the justice court and discharging the respondent. Section 14 of the commercial fishing law (2 Comp. Laws 1929, § 6320, as amended by Act No. 255, Pub. Acts 1933, Act No. 235, Pub. Acts 1935, and Act No. 348, Pub. Acts 1937 [Stat. Ann. § 13.1505]) makes it unlawful to market or have in possession "whitefish, of a less weight than two pounds in the round, or one pound and twelve ounces when dressed." Section 12 of the act (2 Comp. Laws 1929, § 6318 [Stat. Ann. § 13.1503]) reads in part: *Page 517 
"The possession of any package or shipment of illegal fish offered to any common carrier as mentioned in section eleven shall be construed to be and remain in the consignor until delivered to the consignee."
Respondent is a commercial fisherman engaged in that business at Frankfort in Benzie county. Undersized fish shipped by him via the Pere Marquette Railroad to his consignee in Chicago were seized by a conservation officer at Newaygo in Newaygo county while in the custody of the railroad.
Respondent was arrested, brought to trial, and convicted before a justice of the peace, from whose sentence he appealed to the circuit court. There it was argued, according to the court's opinion, that conviction could not be obtained in Benzie county and the conservation officers should be permitted to select the county in which conviction would more likely result. In condemning this argument, the court said that the respondent could thus be forced to stand trial in any county through which the shipment passed.
The trial court stated that the rule expressed inPeople v. Brock, 149 Mich. 464 (119 Am St. Rep. 684), should be applied. In that case the court reversed conviction of a defendant who was charged with stealing property from a railroad car en route from Detroit to Ovid while it was in Oakland county. The proofs showed that the theft occurred in Wayne county. The statute involved made anyone committing the crime of larceny, in a railroad car while in the State of Michigan and en route, liable to prosecution in any county through which the car passed.
The trial court, in applying the Brock Case, quoted from it as follows:
"It is no uncommon thing to have criminal prosecutions *Page 518 
fail for want of proof, and while the danger of such failure may be greater in this class of cases than in others, it is not made clear to us how a man can be lawfully deprived of a constitutional right for such a reason. It would be a startling innovation should we say that the legislature has power to subject a person charged with crime to prosecution in any one of several counties, covering a strip of territory coextensive with the length or breadth of the State, at the people's election, and yet, that is what this statute authorizes if it is valid. It cannot be said that this offense was 'in contemplation of law' committed in each of several counties, as in a case where property stolen in one county is carried by the thief into another, or possibly where an act done in one county contributes to the commission of another."
Brock was charged with theft, which could have occurred at only one place. The decision, based upon Swart v. Kimball,43 Mich. 443, and Hill v. Taylor, 50 Mich. 549, was that the trial should have been held in the county where the crime was committed.
The offense in the instant case is illegal possession. The statute (section 12) provides that, until delivery, custody of the carrier is possession by the consignor. This is reasonable because the carrier could have no knowledge that the box contained undersize fish, and the consignee, in the absence of collusion, would be without knowledge of the fact that undersize fish were being shipped, but the consignor is chargeable with knowledge of the kind and size. The crime of possession of illegal fish was committed in Newaygo county.
The statutes in question do not deprive respondent of trial by jury in the county in which the crime was committed, and are not at variance with the Constitution. (Const. of 1908, art. 2, §§ 13, 19.) *Page 519 
The court was in error in holding that trial could not be held in Newaygo county where the crime was committed. The judgment should be vacated and the cause remanded for further proceedings not inconsistent with this opinion, with costs to appellant.
SHARPE, and McALLISTER, JJ., concurred with BUSHNELL, C.J.